Citation Nr: 0408070	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus, 
claimed as due to herbicide exposure in Vietnam.  

2.  Entitlement to an effective date prior to October 18, 
2001 for the grant of service connection for hearing loss.  

3.  Entitlement to an initial compensable disability 
evaluation for service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to May 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that, in pertinent part, denied 
service connection for Diabetes Mellitus and granted service 
connection for hearing loss.  The veteran filed a notice of 
disagreement in October 2002.  Therein, he disagreed with the 
denial of service connection for Diabetes Mellitus, the 
initial evaluation assigned for service-connected hearing 
loss and claimed entitlement to an effective date earlier 
than October 18, 2001 for the grant of service connection for 
hearing loss.  The RO issued a statement of the case in 
February 2003 and received the veteran's substantive appeal 
in March 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected hearing loss, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that 
the veteran was exposed to herbicide agents in service and 
does not show that he had service in the Republic of Vietnam.  

2.  Diabetes mellitus has not been shown to be related to 
service, to include any exposure to herbicide agents.  

3.  The veteran filed an original application for service 
connection for hearing loss in August 1970.  The RO denied 
the claim in December 1970 and the veteran did not initiate 
an appeal.  

4.  In an August 2002 rating decision, the RO granted service 
connection for hearing loss, effective October 18, 2001, the 
date of receipt of the reopened claim.  

5.  The veteran has bilateral hearing loss manifested by 
Level II hearing loss in the right ear and Level I hearing 
loss in the left ear.  

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The criteria for an effective earlier than October 18, 
2001, for a grant of service connection for hearing loss, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2003).  

3.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the August 2002 rating decision, the February 2003 
Statement of the Case and the April 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims and the bases for the denial of the claims.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of March 
2002) and have been afforded opportunities to submit such 
information and evidence.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id. at 422.  

In the present case, the veteran submitted his claims for 
service connection for Diabetes Mellitus and hearing loss in 
October 2001.  In a March 2002 letter, specific to the claims 
for service connection and pursuant to the VCAA, the RO 
advised the veteran of the types of evidence that he needed 
to send to VA in order to substantiate his claims, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate his claims, including complete 
authorizations to obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
in March 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (preadjudicatory VCAA notice and 
the content of the notice requirement). 

Additionally, in the instant appeal, the issues of the 
propriety of the initial evaluation for hearing loss and 
entitlement to an earlier effective date for service-
connected hearing loss arose in the veteran's October 2002 
notice of disagreement.  In December 2003 VA's General 
Counsel issued an opinion regarding the applicability of the 
VCAA to an issue initiated in a notice of disagreement.  See 
VAOPGCPREC 8-03.  In that opinion the General Counsel held 
that, although VA must notify a claimant of the evidence 
needed to substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.  Thus, as the RO already gave the veteran a 
notice regarding the original claims, the Board finds no 
error by the RO's failure to send any subsequent notice as to 
the newly raised claims.  

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  Accompanying his initial application for 
service connection for Diabetes Mellitus and hearing loss 
received by the RO in October 2001 were VA outpatient 
treatment records.  Later, in March 2002 and in response to a 
RO letter, the veteran indicated that he received all 
treatment through VA.  In September 2002, the veteran 
submitted private outpatient treatment records.  The veteran 
was afforded a VA audiologic examination in August 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background

The veteran's DD 214 indicates that the veteran served on 
active duty from August 1964 to May 1968.  The do not 
indicate that the veteran served in the Republic of Vietnam 
or show receipt of medals or decorations indicative of 
service in the Republic of Vietnam.  The veteran's service 
medical records are of record.  They do not reveal complaints 
or treatment for symptoms associated with diabetes.  Serology 
tests at discharge were normal.  

Service connection for hearing loss was denied by a December 
1970 rating decision.  The veteran was notified of that 
decision that same month but did not initiate an appeal.  

On October 18, 2001, the RO received the veteran's claim to 
reopen service connection for hearing loss.  No medical 
records were submitted with his claim.  In February 2002, the 
veteran filed a claim for service connection for Diabetes 
Mellitus.  He identified VA medical treatment.  VA treatment 
records from July 2001 to May 2002 were subsequently 
acquired.  

They reflect the veteran was treated for Diabetes Mellitus 
and related diabetic neuropathy.  They do not include any 
discussion regarding the etiology of the condition.  Nor do 
they mention the veteran's claim that he served on temporary 
duty assignments in Vietnam.  

In March 2002 the veteran was seen for an audiology 
consultation.  The veteran reported a history bilateral 
hearing loss and tinnitus since discharge from service in 
1968.  He reported significant military noise exposure from 
working around jets.  Upon examination otoscopy indicated 
normal appearing ear canals and tympanic membranes.  Speech 
discrimination was within normal limits at elevated listening 
levels.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65

60
LEFT
45
45
55

60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

The examiner noted that the veteran had a significant 
communication disorder due to hearing loss and would benefit 
from amplification and audiological management.  

The veteran was afforded a VA audiologic examination in 
August 2002.  The veteran reported that his left ear was 
worse than his right.  He was using hearing aids.  Upon 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
60
65
LEFT
45
45
55
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The assessment was moderate bilateral sensorineural hearing 
loss.  The examiner noted that there had been no change in 
the veteran's hearing loss since the March 2002 audiologic 
consultation.  

Submitted with the veteran's notice of disagreement was a 
September 2002 private audiologic examination.  Upon physical 
examination, the ear canals and drums appeared normal.  The 
examiner noted that the veteran had bilateral sensorineural 
hearing loss averaging 45 decibels with reasonably good 
discrimination at 88 percent.  

In a statement submitted with his notice of disagreement, the 
veteran alleged that he was on temporary duty at the Phan 
Rang Air Base in Vietnam during the spring of 1966.  He 
indicated that his records should show the temporary 
assignment.  

In a November 2002 letter, a VA nurse practitioner indicated 
that the veteran had a severe communication deficit due to 
moderate-to-severe bilateral hearing loss and being legally 
blind.  He had multiple medical problems including history of 
stroke, coronary artery disease, diabetes, hypertension, 
severe degenerative joint disease, hyperlipidemia, and morbid 
obesity.  He was in a wheelchair and was dependant upon his 
wife for care.  

In April 2003, the National Personnel Records Center (NPRC) 
advised the RO that it had searched its records but could 
find no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam.  

III.  Analysis

A.  Service Connection for Diabetes Mellitus

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 
38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The veteran does not allege, and service records do not show, 
that diabetes mellitus was manifested during active service.  
He instead contends that diabetes mellitus, first diagnosed 
more than one year subsequent to discharge from service, are 
the result of exposure to herbicides in service.  The veteran 
alleges that he was picked for temporary duty assignments, 
whereby he was sent to the Phan Rang airbase in Vietnam.  

The competent medical evidence of record currently reflects a 
diagnosis of diabetes mellitus.  As stated above, however, 
both conditions were not manifested during active service, 
but instead first diagnosed years after service discharge.  
Moreover, there is no competent medical evidence even 
suggesting a link between currently diagnosed diabetes 
mellitus and the veteran's active service period.  As such, 
service connection on a direct basis is not warranted for the 
disability.  

The Board acknowledges that diabetes mellitus is a disease 
presumptively associated with exposure to certain herbicide 
agents.  However, in this case, there is no competent 
evidence that the veteran was actually exposed to herbicide 
agents, to include Agent Orange, while in service.  Although 
the veteran contends that he was assigned to temporary duty 
missions in Vietnam, his DD 214 does not show Vietnam service 
and the NPRC was unable to confirm any Vietnam service.  The 
Board finds that the negative response from the NPRC 
constitutes the most probative evidence concerning the 
veteran's duty locations.  As such, there is no competent 
evidence of service actually in Vietnam and the presumptions 
under 38 U.S.C.A. § 1116 are not for application.  Service 
connection on a presumptive basis for diabetes mellitus is 
therefore not warranted.  

In finding that service connection for diabetes mellitus is 
not warranted, the Board has carefully considered the 
statements by the veteran to the effect that a relationship 
exists between his current condition and service.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
as to medical causation.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

For the foregoing reasons, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

B.  Earlier Effective Date Claim

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore." 38 
U.S.C.A. § 5110(a).  If a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation; otherwise, the effective date is the date of the 
claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection based on 
a claim received more than one year after an appellant's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 C.F.R. § 3.400(q) (2003). 
(emphasis added).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The facts in this case are fairly simple, and not in dispute.  
In August 1970, the appellant filed a claim for service 
connection for, inter alia, hearing loss.  A December 1970 
rating decision by the RO denied the claim.  The RO, at that 
time, found that the veteran's hearing loss preexisted 
service and was not aggravated by service.  The appellant was 
notified of the rating decision and of his appellate rights 
later that month.  The veteran did not appeal that decision, 
and accordingly, it is final.  

The record shows that the veteran's claim to reopen 
entitlement to service connection for hearing loss was 
received on October 18, 2001, and in an August 2002 rating 
decision, the RO, in effect, reopened the veteran's claim, 
and granted service connection for hearing loss, effective 
October 18, 2001, the date of receipt of the claim.  

Although the appellant contends that the effective date for 
the grant of service connection hearing loss should be in 
August 1970, the date of his initial claim for service 
connection for hearing loss, there is no legal basis for 
grants of service connection from that date. As indicated 
above, the August 1970 claim was denied in a December 1970 
rating decision.  The appellant not initiate an appeal of 
that denial.  See 38 U.S.C.A. § 7105.  The December 1970 
decision thus became final.  Id.  As the August 1970 claim 
was finally resolved in December 1970, such claim cannot 
provide a basis for the subsequent grants of service 
connection, absent a finding of clear and unmistakable error 
(CUE) in the final, December 1970 decision.  See 38 C.F.R. 
3.105(e).  While a finding a CUE would vitiate the finality 
of the December 1970 decision, no allegation of CUE has been 
advanced.

The August 2002 RO decision which readjudicated and granted 
the appellant's claims was based upon recently submitted VA 
outpatient treatment records that showed a etiological nexus 
between current hearing loss and service and intervening 
changes in the law concerning hearing loss and the concept of 
aggravation of a preexisting condition.  The decision was not 
based upon receipt of service medical records.

As such, and in accordance with 38 C.F.R. § 3.400(q), the 
effective date is the date of receipt of the appellant's 
claim to reopen, which is October 18, 2001.  

There is no other document received prior to that date that 
could reasonably be inferred as a petition to reopen a claim 
for service connection for hearing loss.  See 38 C.F.R. §§ 
3.151, 3.155.  See also 38 C.F.R. § 3.157 (prescribing the 
circumstances under which a report of VA examination or 
treatment may be construed as an informal claim for increase 
or to reopen).

Thus, for the foregoing reasons, the Board concludes that the 
record presents no legal basis for assignment of an effective 
date for the award of service connection for hearing loss 
earlier than October 18, 2001.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-
57. 


C.  Initial Evaluation Of Hearing Loss

The veteran contends that a higher initial evaluation is 
warranted for his service-connected hearing loss.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2003).  
Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Initially, the Board notes that puretone threshold levels at 
3000 hertz were not noted during the March 2002 audiologic 
consultation.  Additionally, the statement from the private 
ear, nose and throat physician submitted in September 2002 
did not specify puretone threshold levels from 1000 to 4000 
hertz.  As such, mechanical application of the test results 
for these consultations is not possible.  Nevertheless, the 
Board notes that August 2002 VA examination resulted in a 
higher puretone threshold average than that reported by the 
private physician in September 2002.  Additionally, the VA 
examiner in August 2002 noted that the veteran's hearing had 
not changed since the March 2002 audiologic consult.  Thus, 
the Board finds that the veteran has not been prejudiced by 
the failure to include these evaluations in determining the 
severity of the hearing loss disability.  

During the August 2002 VA audiologic examination, puretone 
thresholds were 40, 65,60, and 65 for the right ear and 45, 
55, 60, 60 for the left ear.  The puretone threshold average 
is 57.5 for the right ear and 55 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear, and 92 percent in the left ear.  
Application of these scores to Table VI results in 
designation of II for the right ear and I for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is noncompensable.  

The Board has considered statements in the record with regard 
to the severity of the veteran's hearing loss and the Board 
in no way discounts the difficulties that the veteran 
experiences as a result of his hearing loss.  However, it 
must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained.  Hence, the Board has 
no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Inasmuch as the noncompensable evaluation assigned reflects 
the greatest degree of hearing loss shown since the October 
18, 2001 effective grant of service connection, there is no 
basis for assignment of any staged rating pursuant to 
Fenderson, and the claim for an initial compensable 
evaluation for service-connected hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

Service connection for Diabetes Mellitus is denied.  

An effective date earlier than October 18, 2001 for the grant 
to service connection for hearing loss is denied.  

An initial compensable evaluation for service-connected 
hearing loss is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



